Exhibit 99.1 Independent Auditor's Report To the Board of Directors and Stockholders of Easterly Government Properties, Inc.: We have audited the accompanying combined statement of revenues and certain expenses (the “Statement”) of Government Properties Portfolio (the “Portfolio”) for the year ended December 31, 2015. Management’s Responsibility for the Combined Statement of Revenues and Certain Expenses Management is responsible for the preparation and fair presentation of the Statement in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of the Statement that is free from material misstatement, whether due to fraud or error.
